Citation Nr: 1100957	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability.

2.  Entitlement to an initial disability rating in excess of 10 
percent for a left knee disability.

3.  Entitlement to an initial disability rating in excess of 10 
percent for a left ankle disability.

4.  Entitlement to an initial disability rating in excess of 10 
percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to March 1981 and 
from August 1983 to December 2006.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2007, the RO held that service connection was 
warranted for disabilities of the right knee, left knee, left 
ankle, and lumbar spine.  The Veteran's right and left knee 
disabilities were assigned an initial noncompensable rating.  An 
initial disability rating of 10 percent was assigned for a 
disability encompassing the left ankle and the lumbar spine.

In August 2010, the RO held that the Veteran's disabilities of 
the right knee, left knee, left ankle, and lumbar spine each 
warranted separate initial ratings of 10 percent.

The Veteran had requested a hearing before a member of the Board 
of Veterans' Appeals.  See VA Form 9, October 2008.  However, he 
withdrew such request in November 2010.  No further action is 
required in this regard.  38 C.F.R. § 20.704(e).

On his October 2008 VA Form 9, the Veteran indicated that he had 
been recently prescribed medication for high blood pressure and 
elevated triglycerides.  Additionally, he had developed pain in 
his right foot.   It is unclear whether the Veteran was 
submitting new claims of entitlement to service connection for 
those disorders.  Accordingly, they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right 
knee disability has been characterized by pain and crepitus; it 
has not been shown to be productive of extension limited to 15 
degrees or more, flexion limited to 30 degrees or less, 
dislocated semilunar cartilage, moderate recurrent subluxation or 
lateral instability, moderate impairment of the tibia and fibula, 
or any type of ankylosis.

2.  Throughout the rating period on appeal, the Veteran's left 
knee disability has been characterized by pain and crepitus; it 
has not been shown to be productive of extension limited to 15 
degrees or more, flexion limited to 30 degrees or less, 
dislocated semilunar cartilage, moderate recurrent subluxation or 
lateral instability, moderate impairment of the tibia and fibula, 
or any type of ankylosis.

3.  Prior to June 12, 2010, the Veteran's left ankle disability 
has characterized by subjective complaints of pain and stiffness; 
the competent and probative medical evidence of record does not 
demonstrate marked limitation of motion of the Veteran's left 
ankle.

4.  As of June 12, 2010, the competent and probative medical 
evidence of record shows marked limitation of motion of the left 
ankle.

5.  Throughout the rating period on appeal, the Veteran's lumbar 
spine disability has been characterized by tenderness and 
degenerative joint disease, confirmed by X-ray evidence; forward 
flexion exceeds 60 degrees and the combined range of motion 
exceeds 120 degrees, and there is no showing of muscle spasm or 
guarding severe enough to result in an abnormal gait, or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5256-5263 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5256-5263 (2010).

3.  Prior to June 12, 2010, the criteria for an initial rating in 
excess of 10 percent for a left ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2010).

4.  As of June 12, 2010, the criteria for an initial rating of 20 
percent, but no higher, for a left ankle disability have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2010).

5.  The criteria for an initial rating in excess of 10 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5242 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
      
Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims here arise from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and VA examination reports dated in October 2006 and 
June 2010.  Moreover, the Veteran's statements in support of the 
claim are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Moreover, an appeal from the initial assignment of a disability 
rating, such as this case, requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Right Knee & Left Knee 

The Veteran alleges entitlement to an increased disability rating 
because he experiences bilateral knee pain, usually after 
exercising or sitting for prolonged periods of time.  Both his 
right and left knee disabilities have been assigned initial 
ratings of 10 percent.

Disabilities of the knees are rated pursuant to 38 C.F.R. § 
4.71a, diagnostic codes 5256-5262.  Diagnostic code 5256 involves 
ankylosis of the knee.  A rating of 30 percent applies when there 
is ankylosis that is at a favorable ankle in full extension, or 
in slight flexion between 0 and 10 degrees.  A 40 percent rating 
applies when there is ankylosis of the knee in flexion between 10 
and 20 degrees.  A 50 percent rating applies when there is 
ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 
percent rating applies when there is extremely unfavorable 
ankylosis, in flexion at an angle of 45 degrees of more.

Diagnostic code 5257 concerns to other impairments of the knee.  
An evaluation of 10 percent is assigned for slight recurrent 
subluxation or lateral instability, an evaluation of 20 percent 
is assigned when such impairment is moderate, and an evaluation 
of 30 percent is assigned when such impairment is severe.

Diagnostic code 5258 applies to dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint.  A 20 percent rating applies for this disability. 

 Diagnostic code 5259 addresses removal of symptomatic semilunar 
cartilage.  A maximum schedular rating of 10 percent rating 
applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of extension of the 
knee.  A 10 percent rating is warranted for extension that is 
limited to 10 degrees.  A 20 percent rating is warranted for 
extension that is limited to 15 degrees.  A 30 percent rating is 
warranted for extension that is limited to 20 degrees.  A 40 
percent rating is warranted for extension that is limited to 30 
degrees.  A 50 percent rating is warranted for extension that is 
limited to 45 degrees or greater.

Diagnostic Code 5262 applies to impairment of the tibia and 
fibula.  A 10 percent rating is applied when there is malunion 
with a slight knee or ankle disability.  A 20 percent rating is 
applies when there is malunion with a moderate knee or ankle 
disability.  A 30 percent rating applies where there is malunion 
with marked knee or ankle disability.  A 40 percent rating 
applies when there is nonunion of the tibia and fibula with loose 
motion requiring a brace.

Diagnostic Code 5263 concerns genu recurvatum; a maximum 
schedular rating of 10 percent rating is available for this 
disability.

For VA purposes, normal lumbar motion is from 0 to 90 degrees of 
flexion, 0 to 30 degrees of extension, and 0 to 30 degrees of 
lateral flexion and rotation.  38 C.F.R. § 4.71, Plate V.  The 
Board observes that the words "moderate" and "marked" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The VA General Counsel held that a Veteran who has arthritis, 
confirmed by x-ray findings, and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional disability.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

Additionally, a separate rating may be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable limitation 
of flexion and a compensable limitation of extension of the same 
knee, the limitations must be rated separately to adequately 
compensate for functional loss associated with the disability.  
VAOPGCPREC 9-04. 

In this case, the Veteran was afforded examinations in October 
2006 and June 2010.  Physical examination did not reveal any 
edema, instability, effusion, weakness, tenderness, redness, 
heat, abnormal movement, guarding of movement, deformity, 
malalignment, drainage, ankylosis or subluxation in either knee.  
There was evidence of crepitus in both knees.  Range of motion 
was from zero to 140 degrees, bilaterally.  Neither joint was 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Anterior and 
posterior cruciate ligaments stability testing, medial and 
lateral collateral ligaments stability testing, and medial and 
lateral meniscus testing were all within normal limits, 
bilaterally.  X-rays of the right and left knees were also within 
normal limits.

No other evidence of record contains findings addressing the 
knees.

Upon review of the aforementioned evidence, the Board finds that 
disability ratings in excess of 10 percent is not warranted for 
either the Veteran's left or right knee disabilities.  In order 
to receive a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, flexion would have to be limited to 45 degrees or 
less.  In order to receive a higher rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5261, extension would have to be limited 
to 15 degrees. Both the examinations of record, dated in October 
2006 and June 2010, indicate that the Veteran exhibited full 
range of motion in both knees and there was no additional 
functional limitation due to factors such as pain and weakness. 

Additionally, there is no basis to award a higher or separate 
rating for recurrent subluxation or lateral instability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261 Indeed, there was no 
objective evidence of lateral instability or recurrent 
subluxation at either of the VA examinations.  

The Board acknowledges the Veteran's complaints of stiffness, 
tenderness, fatigability, lack of endurance, and pain.  He has 
also endorsed flare-ups as often as 2 times per week, 
precipitated by physical activity.  However, the objective 
findings consistently reflect normal left and right knees.  Such 
findings are deemed more persuasive than the Veteran's subjective 
complaints.  Moreover, to the extent that his functionality 
decreases upon flare-up, the Board determines that such is 
contemplated by the 10 percent evaluations already in effect.

The remainder of the diagnostic codes pertaining to knee 
disabilities do not pertain to the disabilities at issue.  
Indeed, the Veteran was not shown to have genu recurvatum, 
impairment of the tibia and fibula, dislocated semilunar 
cartilage, or any type of ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5258, 5259, 5262, 5263.

In conclusion, an initial disability rating in excess of 10 
percent for a right knee and left knee disabilities are not 
warranted.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Left Ankle

The Veteran alleges entitlement to an initial disability rating 
in excess of 10 percent for his left ankle disability because he 
experiences constant discomfort, stiffness and pain in his left 
ankle.  He reports that any movement of the left ankle results in 
snapping, cracking and popping. 

The Veteran has been assigned an initial disability rating of 10 
percent pursuant to the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under Diagnostic Code 5271 limited motion 
of the ankle warrants a 10 percent rating when moderate. A 20 
percent evaluation is the maximum amount of compensation 
available for marked limitation of motion of an ankle joint. 

For VA purposes, normal ankle joint motion is from 0 to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  The Board observes that the words 
"moderate" and "marked" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Other potentially applicable Diagnostic Codes consist of 5270 
(ankylosis of the ankle), 5272 (ankylosis of the subastralgar or 
tarsal joint), 5273 (malunion of the os calcis or astralgus), and 
5274 (astralgalectomy)

Prior to his discharge from service, the Veteran was afforded an 
examination in October 2006.  Physical examination did not reveal 
any edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  There was no evidence 
of any deformity.  Dorsiflexion was from zero to 20 degrees.  
Plantar flexion was from zero to 45 degrees.  Left ankle joint 
function was not additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination after repetitive use.  An x-
ray of the left ankle was within normal limits.

The Veteran was afforded an additional examination on June 12, 
2010.   Physical examination did not reveal any edema, 
instability, effusion, weakness, tenderness, redness, heat, 
deformity, malalignment, drainage, subluxation, abnormal movement 
or guarding of movement.  There was no evidence of any deformity.  
Dorsiflexion was from zero to 10 degrees, with pain beginning at 
10 degrees.  Plantar flexion was from zero to 20 degrees, with 
pain beginning at 20 degrees.  Left ankle joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  

Upon review of the aforementioned evidence, the Board finds that 
prior to June 12, 2010, there is no probative or competent 
medical evidence of record that shows that the Veteran's left 
ankle disability was characterized by marked limitation of 
motion.  Rather, upon examination in 2006, the Veteran exhibited 
full range of motion of the left ankle and there was no 
additional limitation of motion with repetitive use.  Thus, the 
Board finds that there is no limitation of motion shown that more 
nearly approximates or would rise to the level of marked as 
envisioned by the rating schedule for the period prior to June 
12, 2010.  This is so even considering the Veteran's subjective 
complaints.  Indeed, as the objective findings reflected an 
essentially normal left ankle prior to June 12, 2010, the 
subjective complaints of pain are already accounted for in the 10 
percent evaluation in effect for the period in question.  

As of June 12, 2010, the Board finds that the Veteran's service-
connected left ankle disability picture more nearly resembles the 
criteria for the assignment of a 20 percent rating under 
Diagnostic Code 5271, on the basis of  marked limited motion.  
Upon VA examination in June 2010, range of motion testing 
revealed dorsiflexion limited to 10 degrees due to pain and 
plantar flexion to 20 degrees due to pain.  The range of motion 
was not additionally limited by fatigue, weakness, 
incoordination, or lack of endurance following repetitive use.  
These VA examination findings more nearly approximate marked 
limitation of motion, which warrants a 20 percent rating under 
Diagnostic Code 5271.  This is especially so when considering 
Veteran's complaints including stiffness, swelling, giving way, 
lack of endurance, fatigability, and tenderness.  He has also 
endorsed flare-ups occurring once weekly, precipitated by 
physical activity.  He additionally endorsed pain with prolonged 
walking and running.  Therefore, the objective findings, viewed 
in conjunction with the subjective complaints, support the next-
higher 20 percent rating from June 12, 2010.  

While a 20 percent evaluation is appropriate here, an evaluation 
in excess of that amount is not warranted.  There is no 
indication of left ankle ankylosis in the record, such as to 
warrant a higher evaluation under Diagnostic Code 5270.  
Additionally, a rating higher than 20 percent is not available 
under Diagnostic Codes 5272 (ankylosis of the subastralgar or 
tarsal joint), 5273 (malunion of the os calcis or astralgus), or 
5274 (astralgalectomy).

In conclusion, an initial disability rating in excess of 10 
percent for a left ankle disability is not warranted from January 
1, 2007, to June 12, 2010.   As of June 12, 2010, an initial 
disability rating of 20 percent for a left ankle disability is 
warranted.

Lumbar Spine

The Veteran alleges entitlement to an initial disability rating 
in excess of 10 percent because he experiences pain in his lumbar 
spine and has to rely on others to assist him with lifting 
objects.  He has also had to modify his exercise routine.    

The Veteran's lumbar spine disability is rated under Diagnostic 
Code 5242.  This code section is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  Ratings 
under the General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height. 

A 20 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a.

VA also must consider functional loss of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

Prior to his discharge from service, the Veteran was afforded an 
examination in October 2006.  Physical examination did not reveal 
muscle spasms, tenderness or radiating pain on movement.  Range 
of motion testing demonstrated flexion to 90 degrees and 
extension to 30 degrees.  Lateral flexion and rotation were to 
30 degrees, bilaterally.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.
Straight left rising testing was negative, bilaterally.  The 
Veteran denied any periods of incapacitation or any functional 
impairment.  There were no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  Motor and 
sensory function of the lower extremities was within normal 
limits.  An X-ray of the lumbar spine demonstrated degenerative 
arthritis.

The Veteran was afforded an additional examination in June 2010.  
Physical examination did not reveal muscle spasms, weakness, 
radiating pain on movement or guarding of movement.  There was 
evidence of tenderness.  Range of motion testing demonstrated 
flexion to 90 degrees and extension to 30 degrees.  Lateral 
flexion and rotation were to 30 degrees, bilaterally.  Joint 
function was not additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination after repetitive use.  
Straight left raising testing was negative, bilaterally.  
Lasegue's sign was negative.  There was no evidence of atrophy or 
ankylosis.

Upon review of the aforementioned evidence, the Board finds no 
support for an evaluation in excess of 10 percent for the 
Veteran's service-lumbar spine disability for any portion of the 
rating period on appeal.  The evidence does not demonstrate 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  Rather both 
examinations indicated that the Veteran exhibited full range of 
motion and joint function was not limited with repetitive motion.  
Also, the objective medical evidence does not contain any 
indications of muscle spasms; guarding; or abnormal spinal 
contour.  As such, the Board finds that the Veteran does not meet 
the criteria for a 20 percent rating under Diagnostic Code 5242.  

In reaching the above conclusion, the Board has considered the 
Veteran's complaints of stiffness, fatigue, spasms, and decreased 
motion.  However, the objective findings consistently reflect 
normal spine.  Overall then, the subjective complaints are found 
to have been fully contemplated by the 10 percent rating already 
in effect.  Such complaints do not here support an increased 
rating.

The Board also notes that Note (1) to the general rating formula 
instructs the rater to separately evaluate neurologic 
manifestations associated with the service- connected low back 
disability.  In this regard, neither of the examination reports 
revealed diminished sensory or motor function, nor was there 
evidence of neuromuscular impairment or radiculopathy.   Rather, 
straight leg raising testing and Lasegue's testing was normal.  
As such, the objective evidence does not support a rating under 
the claim for a separate rating due to a neurological disorder 
related to the service-connected spinal disorder.

In conclusion, an initial disability rating in excess of 10 
percent for a lumbar spine disability is not warranted.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Extraschedular Considerations

Consideration has also been given regarding whether the schedular 
evaluations are inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected right knee, left knee, 
left ankle and lumbar spine disabilities, but the medical 
evidence reflects that those manifestations are not present in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected right knee, left knee, left ankle and lumbar 
spine disabilities.  As the rating schedule is adequate to 
evaluate the disabilities, referral for extraschedular 
consideration is not in order.

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning disability ratings in excess of 10 
percent for service-connected right knee, left knee, left ankle 
and lumbar spine disabilities, on either a schedular or extra-
schedular basis.  As the preponderance of the evidence is against 
the claims, there is no reasonable doubt to resolve in his favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

An initial rating in excess of 10 percent for a right knee 
disability is denied.

An initial rating in excess of 10 percent for a left knee 
disability is denied.

Prior to June 12, 2010, an initial rating in excess of 10 percent 
for a left ankle disability is denied.

As of June 12, 2010, an initial rating of 20 percent for a left 
ankle disability is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

An initial rating in excess of 10 percent for a lumbar spine 
disability is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


